NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            JULIEANN S., Appellant,

                                         v.

   DEPARTMENT OF CHILD SAFETY, I.V., I.U., V.H., N.H., Appellees.

                              No. 1 CA-JV 20-0384
                                FILED 5-4-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD39822
                The Honorable Michael D. Gordon, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Doriane F. Neaverth
Counsel for Appellee, Department of Child Safety
                        JULIEANN S. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            Julieann S. (“Mother”) appeals the superior court’s order
adjudicating her children dependent. Mother argues the adjudication is
invalid because the court did not make all required findings of fact. When
the court finds the allegations in a dependency petition have been proven
by a preponderance of the evidence, it must “[s]et forth specific findings of
fact in support of a finding of dependency,” which “shall be in the form of
a signed order or contained in a minute entry.” Arizona Rule of Procedure
for the Juvenile Court (“Rule”) 55(E)(3); A.R.S. § 8-844(C)(1)(a)(ii). For the
following reasons, we affirm.

                             BACKGROUND

¶2            Mother has a significant history of substance abuse and drug-
related arrests. Over the span of ten years, the Department of Child Safety
(“DCS”) received several reports that Mother was neglecting the children.
On more than one occasion, DCS offered Mother services, but she refused
to participate.

¶3             In August 2020, Mother was arrested for methamphetamine
possession and was later admitted to a hospital for mental health
observation and evaluation. Shortly after Mother’s release from the
hospital, she contacted police to report, among other things, an adult living
under her trailer. She claimed people were writing in codes in her
notebooks and that botflies were attacking her children. Mother also
believed someone was stalking her family and destroyed their home each
day. When police investigated, it was apparent that Mother was suffering
from a substance abuse or mental health issue, and she was involuntarily
committed to a mental health hospital. The children, ages 3 through 14,
appeared neglected, and after Mother’s commitment, had no one to care for
them. When interviewed, the children confirmed that Mother had been
displaying erratic behaviors and engaging in domestic violence. The
Children also reported there was intermittent food insecurity in the home.
Further, Mother failed to take the children to the doctor and dentist or,


                                      2
                        JULIEANN S. v. DCS, et al.
                          Decision of the Court

often, to send them school. DCS concluded the children were being
neglected, took custody of the children, and filed a dependency petition.

¶4            After Mother was discharged from the hospital, DCS referred
her for substance abuse testing and treatment, a psychological evaluation,
and visitation. Mother submitted to only half of the drug tests in September
and October, in which she once tested positive for amphetamine, twice for
methamphetamine, and once for methadone. Mother was diagnosed with
a moderate amphetamine-use disorder, but she failed to participate in
substance abuse treatment. She also refused to submit to a psychological
evaluation.

¶5             In November 2020, after a contested hearing, the superior
court adjudicated the children dependent. In its written order, the court
specifically found that Mother

      is unable to safely parent the children on the grounds of
      substance abuse and mental health issues as outlined in
      paragraph VI(A)(1) of the dependency petition and the
      grounds of inappropriate care and supervision as outlined in
      paragraph VI(A)(2) of the dependency petition. On August
      24, 2020, [M]other called law enforcement out to the home
      and although she may have been acting afraid for a legitimate
      reason, she was acting erratic and irrational and the evidence
      fully supports that. Although there are legitimate ways and
      more sensible ways to react when you think someone is
      chasing you down or stalking you, the way [M]other acted
      and described on the record which is panicking, speaking real
      fast, and unable to describe what’s going on, and why she is
      afraid are all signs and symptoms of mental health or
      substance abuse issues. The Court reminds everyone that
      father has said that [M]other said someone was living in the
      walls, she has torn up couches, that she was suicidal, and
      there are other issues that corroborate that mental health
      issues or substance abuse issues are going on.

Mother timely appealed.

                              DISCUSSION

¶6            Mother argues the superior court made insufficient factual
findings to support its dependency order. Specifically, Mother argues that
the court failed to make findings in support of its ruling regarding her
“inappropriate care and supervision” of the children and failed to make


                                     3
                         JULIEANN S. v. DCS, et al.
                           Decision of the Court

findings that describe “what impact substance abuse and mental health . . .
had upon Mother’s parenting ability.”

¶7             The sufficiency of factual findings is a mixed question of law
and fact that this Court reviews de novo. Francine C. v. Dep’t of Child Safety,
249 Ariz. 289, 296, ¶ 14 (App. 2020). As stated above, Rule 55(E) requires
the superior court to enter a written order “[setting] forth specific findings
of fact in support of a finding of dependency.” See also A.R.S. § 8-
844(C)(1)(a)(ii) (the court must provide “[t]he factual basis for
the dependency”); cf. Logan B. v. Dep’t of Child Safety, 244 Ariz. 532, 537, ¶ 14
(App. 2018) (quoting Ruben M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 236, 240,
¶ 22 (App. 2012)) (at a minimum, a termination order “must specify the . . .
court’s conclusions of law and ‘at least one factual finding sufficient to
support each of those conclusions of law’”). This rule’s primary purpose “is
to allow the appellate court to determine exactly which issues were decided
and whether the lower court correctly applied the law.” Ruben M., 230 Ariz.
at 240, ¶ 24 (discussing findings in the context of termination proceedings).

¶8             Specific factual findings “prompt judges to consider issues
more carefully because they are required to state not only the end result of
their inquiry, but the process by which they reached it.” Logan B., 244 Ariz.
at 538, ¶ 18 (citations omitted). The superior court’s findings must include
all the ultimate facts—“the essential and determinative facts on which the
conclusion was reached.” Id. at 537, ¶ 15 (citation omitted). However, the
court need not detail each factual finding supporting its ruling. Christy C. v.
Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 451–52, ¶ 19 (App. 2007). When the
matter is “simple and straightforward . . . more summary findings are
sufficient.” Ruben M., 230 Ariz. at 241, ¶ 27.

¶9             Here, the superior court made several factual findings in
support of its legal conclusions that Mother was unable or unwilling to
exercise proper and effective parental care and control. A.R.S. § 8-
201(15)(a)(i). The court found that Mother had “substance abuse and mental
health issues” that caused her to act “erratic[ally] and irrational[ly]” and to
be suicidal. The court elaborated that Mother was “panicking, speaking real
fast, and unable to describe what’s going on,” which the court found were
clear “signs and symptoms” of Mother’s drug abuse or mental-health
issues. The court found that, based on the father’s statements, Mother
believed someone was living in the walls and had torn up couches—
behaviors that further support the court’s determination.

¶10          The superior court further supported its dependency finding
by specific reference to allegations in DCS’s dependency petition. By


                                       4
                        JULIEANN S. v. DCS, et al.
                          Decision of the Court

reference, the court found that Mother was unable to safely parent the
children because she has a history of substance abuse but claimed she does
not do drugs. Instead, she said she smokes candy that makes different
colored smoke and crystalizes in the stomach. She went on to admit caring
for the children while under the influence of illicit substances. The court
also found by reference that Mother exhibited various behaviors that
resulted in multiple involuntary commitments to mental health facilities,
and that the children were underfed, only allowed to bathe once a week,
and were generally unkempt. The older children were tasked with taking
care of the younger children when Mother was unavailable or unable to
provide care.

¶11            The superior court ultimately found that, based on these facts,
Mother provided “inappropriate care and supervision” to the children.
These findings are sufficient to allow this Court to determine the issues
decided and whether the court properly applied the law. Ruben M., 230
Ariz. at 240, ¶ 24.

                               CONCLUSION

¶12           For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         5